I115th CONGRESS1st SessionH. R. 925IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Calvert (for himself, Ms. Bordallo, Mr. Byrne, Mr. Cook, Mr. Collins of New York, Mr. Cramer, Mr. Garamendi, Mr. Issa, Ms. Jenkins of Kansas, Mr. Jones, Mr. Joyce of Ohio, Ms. Pingree, Mr. McClintock, Mr. Ryan of Ohio, Ms. Stefanik, Mr. Walz, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify the eligibility for monthly stipends paid under the Post-9/11 Educational Assistance Program for certain members of the reserve components of the Armed Forces. 
1.Monthly stipend for certain members of the reserve components of the Armed Forces 
(a)In generalSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:  (j)Determination of monthly stipends during certain active duty service (1)Pro rata basisIn any month in which an individual described in paragraph (2) is performing active duty service described in section 3301(1)(B) of this title, the Secretary shall determine the amount of monthly stipends payable under this section for such month on a pro rata basis for the period of such month in which the covered individual is not performing such active duty service. 
(2)Individual describedAn individual described in this paragraph is an individual who is— (A)a member of the reserve components of the Armed Forces; and 
(B)pursuing a program of education using educational assistance under this chapter.. (b)ApplicationThe amendment made by subsection (a) shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2017. 
